Citation Nr: 1035988	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-23 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress disorder 
(PTSD).  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left hip 
disorder.  

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left leg 
disorder.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from September 1944 to July 
1947.  

In March 2009, the Board addressed the issues of whether new and 
material evidence had been received to reopen claims of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, a left hip disorder, and a left leg 
disorder.  The claims were denied.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims (CAVC).  In a 
January 2010 Order, the Court granted the VA General Counsel's 
and Appellant's Joint Motion For Remand.  The Board's decision 
was vacated and the Veteran's claim was remanded to the Board for 
additional development.  

In view of the Court's guidance in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the prior denials of service connection for a 
psychiatric disorder will be taken to encompass all claimed 
disorders, including PTSD.  It is noted that there are new 
regulations concerning PTSD that will be for additional 
consideration as the case undergoes additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.




REMAND

The Court's January 2010 Order remanded the issues of whether new 
and material evidence has been submitted to reopen the claims of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, a left hip disorder, and a left leg 
disorder, for readjudication consistent with a January 2010 Joint 
Motion.  The Joint Motion stated that readjudication of the 
claims was required because the Veteran had not been provided 
with proper notice of the evidence required to substantiate his 
claims.  As such, the claims must be remanded so that the Veteran 
can be given proper notice of the evidence required to reopen his 
claims of entitlement to service connection as noted above.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

Furthermore, additional consideration as to the claim for PTSD is 
indicated in view of the new regulations that have been 
promulgated.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran and his attorney must be 
provided with notice as to the evidence 
required to reopen the claims of entitlement 
to service connection for an acquired 
psychiatric disorder, to include PTSD, a left 
hip disorder, and a left leg disorder.  This 
notice must specifically state the reasons 
for the prior denial of the claims, (i.e., 
that there was no evidence of a current 
chronic psychiatric disorder or PTSD, no 
verifiable stressors, or evidence that 
Appellant engaged in combat, and no evidence 
of a left hip or left leg disorder during 
service).  Moreover, the notice must 
specifically describe what evidence would be 
necessary to substantiate the elements 
required to establish service connection that 
was found insufficient in previous denials.  
The notice must fulfill all requirements set 
forth in Kent, 20 Vet. App. 1.  

2.  After the Veteran and his representative 
have had an adequate opportunity to respond, 
the RO must then readjudicate the claims, to 
include the new regulations concerning PTSD, 
as applicable, and, thereafter, if any claim 
on appeal remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
After the Veteran and his representative have 
had an adequate opportunity to respond to the 
SSOC, the appeal must be returned to the 
Board for appellate review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


